IN THE COURT OF CRIMINAL APPEALS

OF TEXAS

 




NO. 1670-03



THE STATE OF TEXAS 

v.


JUAN GARZA, III, Appellee





ON STATE'S PETITION FOR DISCRETIONARY REVIEW
FROM THE FOURTH COURT OF APPEALS

BEXAR COUNTY




 Per Curiam

O P I N I O N



	Appellee was charged with driving while intoxicated, and the trial court granted his
pretrial motion to suppress.  The Court of Appeals affirmed.   State  v. Garza, No. 04-02-626-CR (Tex. App.- San Antonio 2003).   The Court of Appeals relied on its previous opinion in
Stewart v. State, 103 S.W.3d 483 (Tex. App.-San Antonio 2003), and held that the intoxilyzer
results were irrelevant in the absence of retrograde extrapolation evidence and provided no
evidence that Appellee was intoxicated at the time he was driving.  The State filed a petition for
discretionary review.
	This Court recently reversed Stewart and held that intoxilyzer results are relevant
without retrograde extrapolation evidence, and the "no evidence" standard of review is not the
proper test for analyzing admissibility of evidence.  Stewart v. State, __ S.W. 3d __ (No. 0324-03, Tex. Crim. App. , delivered March 3, 2004).  At the time the Court of Appeals handed down
its opinion, it did not have the benefit of our opinion in Stewart.  Accordingly, we grant the
State's petition for discretionary review, vacate the judgment of the Court of Appeals, and
remand to that court for reconsideration in light of our opinion in Stewart.

Delivered: April 21, 2004
Do not publish